                       ŖįŔįġŅŊŔŕœŊńŕġńŐŖœŕġŧŰųġŵũŦġņłŔŕņœŏġŅŊŔŕœŊńŕġŐŇġŕņŏŏņŔŔņņġŢŵġńŉłŕŕłŏŐŐňłġ

          ŎŐŕŊŐŏġŉņłœŊŏňġ
          őœņŕœŊłōġńŐŏŇņœņŏńņġ
   ✔      Őŕŉņœġġ


          3:16-cr-20                                 Mark Hazelwood, Scott Wombold and Heather Jones
ġ ńŢŴŦġŏŰįŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠġ ġ ġ ŖŔłġŷįŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠġ

őœņŔņŏŕĻġ ġ ġ ŉŰůŰųŢţŭŦŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠġ ✔
                         Curtis L. Collier                                 ġ ġ ġ ŖįŔįġŅŪŴŵųŪŤŵġŋŶťŨŦġŐ
                                                                                                     Őœġ ġ ġ ġ ġ ŖįŔįġŎŢŨŪŴŵųŢŵŦġŋŶťŨŦġ
David P. Lewen                                   See attached list
ŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠ             ŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠ           ŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠġ
łŴŴŪŴŵŢůŵġŖįŔįġłŵŵŰųůŦź                          łŵŵŰųůŦźġŧŰųġŅŦŧŦůťŢůŵġ                        őųŰţŢŵŪŰůġŐŧŧŪŤŦųġ
Barbara Lewis                                    Elizabeth Coffey
ŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠġ ġ ġ ġ ġ ġ ŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠ             ŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠġ
ńŰŶųŵųŰŰŮġŅŦűŶŵź                                ńŰŶųŵġœŦűŰųŵŦų                                    ŊůŵŦųűųŦŵŦųĩŴĪġ



őœŐńņņŅŊŏňŔĻġ ġ ġ ġ ġ ġ ŅņŇņŏŅłŏŕĩŔĪġŔŘŐœŏġ                   ✔    ŅņŇņŏŅłŏŕġőœņŔņŏŕġ

Status Conference held via telephone conference regarding upcoming trial date. Proposed trial dates and proposed jury
questionnaires to be filed on CM/ECF by March 15, 2021.




ŕņŔŕŊŎŐŏŚġŃŚĻġŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠġġ


ŕœŊłōġŔņŕĻŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠġ


ŅŦŧŵ       ųŦŮŢůťŦťġŵŰġŤŶŴŵŰťźġŰŧġŖįŔįġŎŢųŴũŢŭ        ųŦŮŢŪůŦťġŪůġŤŶŴŵŰťź   ✔   ġ ųŦŮŢŪůŦťġŰůġţŰůťġ



     2:00               2:20                                                                          2/18/2021
ŕŪŮŦĻŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠġŵŰġŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠġ                                                       ŅŢŵŦĻŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠġ

ŕŪŮŦĻŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠġŵŰġŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠġ

ŕŪŮŦĻŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠġŵŰġŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠŠ

                                                                                                                             REV 9/13




       Case 3:16-cr-00020-CLC-HBG Document 996 Filed 02/18/21 Page 1 of 2 PageID #: 22705
   Attorneys for Defendants

   Mark Hazelwood

   Bradley L Henry

   James Walden



   Scott Wombold

   David R Esquivel

   David Rivera

   John E Kelly



   Heather Jones

   Benjamin J Vernia

   Cullen Michael Wojcik

   Andrew K. Murray




Case 3:16-cr-00020-CLC-HBG Document 996 Filed 02/18/21 Page 2 of 2 PageID #: 22706
